EXHIBIT A
                                                                                                       a
                                       ^tate of tE^enneooee
                         IN THE Chancery Court for Bradley county
 JAMES F. JUSTICE
                                          PLAINTIFF.
VS,                                                                         DOCKET NO.                       CJJ''3\'2

 LEE UNIVERSITY
                                         DEFENDANT

                                          . SUMMONS
TO DEFENDANT; LEE UNIVERSITY
WHOSE ADDRESS IS; REGISTERED AGENT - CHRIS H, CONNIE, 1120 N. OCOEE ST., CLEVELAND, TN
37311-'(458
OTHER SERVICE INFORMATION____________________________________________________________


You are summoned and required to Answer and make defense to a Complaint herewith sensed upon you.
Your Answer to the. Complaint must be filed and sei-ved upon plaintiffs attorney on or before thirty (30)
days after service of this Summons and Complaint upon you, exclusive of the day of service. Your
Answer must be filed in the OFFICE OF liffi CLERK & MASTER, 155 N. Ocoee Street, Cleveland,
Tennessee 37311. You are also required to serve a copy of your Answer upon the plaintiffs attorney,
or the pro se plaintiff as set out below. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the Complaint.
ISSUED & TESTED this 1*^ day of                                                      ,20^,

                                                          SAfemS. COLEMAN, CLERIC & MASTER
                                                          By:   i                   CLERIC & MASTER
                                                                                                              .

Josliiin Ward                          031329
                                                                          NOTICE TO DEFENDANT(S)
Plaintiff Attorney                         BPR#                 Tennessea CodB Annotated, § 26-2-103 provides a
or Plaintiff If no attorney {pro se)                            $ 10,000,00 personal property exemption ftom execution
                                                                or seizure to satisfy a Judgment. If a Judgment should
                                                                be entered against you In this action and you wish to
   Massey & Associates, P,C,                                    claim property as exempt, you must file a written list,
   Address                                                      under oath, of the Items you wish to claim as exempt
                                                                with the Clerk & Master, The list may be filed at any
   6400 Lee Highway, Suite 101                                  time and may be changed by you thereafter as necessary;
                                                                however unless It Is filed before the Judgment becomes
      Chattanooga, TN 37421                                     final, It will not be effective as to any execution or
                                                                garnishment Issued prior to the filing of the list, Certain
      423-697-4529                     ■ 423-634-8886           Items are automatically exempt by law and do not need
                                                                to be listed; these Include Items of necessary wearln;
      Tel. NO,                                  Fax NO,         apparel (clothing) for yourself and your family an(
                                                                trunks or other receptacles necessary to contain such
                                                                apparel, family portraits, the family Bible, and school
                                                                books. Should any of these Items be seized you, would
                                                                have the right to recover them. If you do not understand
                                                                your exemption right or how to exercise It, you may
                                                                wish to seek the counsel of a lawyer.
                                             SUMMONS Return .

I received this summons on
                                (Date)
                                                              and return that on,
                                                                                              (Date)
                                                                                                       vr
 ^^served this summons and a complaint on defendant,                           <Co*t^A
                                                                        (Prlnted.Name of Defendant)
 in the following manner:




□ failed to serve this summons within thirty (30) days after its issuance because:.




                     Process Serveraame (Printed)                Process Server^gnature


                                                    Address




  [Form 114, Rev 2008,01,22]
                   IN THE CHANCERY COURT OF BRADLEY COUNTY
                              STATE OF TENNESSEE

 JAMES F. JUSTICE,                                  *
                                                    *
      Plaintiff,                                    *           Docket No. P 01^'         ' 51 2     •
                                                    ■k

 VS                                                 k
                                                    k            Division:
• LEE UNIVERSITY,                                   k
                                                   ■ k   ■
                                                                 JURY DEMANDED
      Defendant.                                    *
                                                    k.



                                           COMPLAINT


         James F. Justice by and through counsel, hereby sues the Defendant, Lee University for

 disability discrimination and retaliatgry discharge under the Tennessee Disability Act, T.C.A. §

 8-50-103, and the Tennessee Human Rights Act, T.C.A. 4-21-101, et. seq. For his cause of

 action. Plaintiff states as follows:

                                             PARTIES

 1.      Plaintiff James F. Justice is an adult citizen and resident of Bradley County, Tennessee.

 Mr. Justice was employed by Defendant from February 22,2017 until his termination on

 September 19, 2017.

 2.      Defendant, Lee University, is a Tennessee Nonprofit corporation with its Tennessee

 registered agent located at 1120 N. Ocoee Street, Cleveland; TN 37311-445,8. Defendant

 employed Mr. Justice at a location in Bradley County, Tennessee, at times relevant to this

 Complaint.




                                                               Wcl 61 a3SMM

                                                             MOSdVWIU          '■
                                  JURISDICTION AND VENUE

 3,      Jurisdiction and venue are proper in this Court hecause Defendant is doing business in

 Bradley County, Tennessee, and because a substantial part of the events or omissions giving rise

 to this cause of action occurred in Bradley County, Tennessee.

                                    FACTUAL ALLEGATIONS

 4.      Defendant employed Plaintiff from February 22,2017, until he was terminated on

 September 19,2017,

 5,      Mr. Justice was employed by Defendants as a campus security guard.

 6.      During the time that Mr. Justice was employed by Defendant, Tyler Allen was employed

 by Defendant in a position of management and was Mr. Justices’ supervisor.

 7,      Mr. Justice was experiencing chest pains at work on September 3,2017, and was sent

  home by Tyler Allen and told he could not return to work without a doctor’s note,

  8.     Mr. Justice is a veteran with a service-related disability and receives his'medical services

  thi'ough the Veteran’s Administration,

. 9.     Mr, Justice promptly contacted the VA to schedule an appointment with his doctor and

  reported to Mr, Allen that he had an appointment on September 8, 2017.

  10.    Mr. Justice’s saw his VA doctor on September 8,2017,. The doctor ordered'a stress test.

  Mr, Justice reported this to his supervisor and advised his supervisor that he. had ah appointment

  for a stress test with the VA on September 15,2017,

  11.    On September 8, 2017, Mr. Justice also directly contacted Defendant’s HR Department

  and told them about his potential medical condition.

  12.    On September . 12, 2017, Mr. Justice’s supervisor, Tyler Allen texted him saying, "What

  are your thoughts, you feel you could return back and not have any more heart issues?” Mr.

  Justice responded saying, “Yes, I feel I can do the Job with no problems.” Mr, Allen then stated, .
“Cool, Let’s get that test out of the way and a return to work letter that relates to the job •

descriptiori and get back at it,” Mr, Justice replied, “Yes Sir, I can’t wait to get back,”

13,     On September 15, 2017, Mr, Justice advised his supervisor that.he would not be released

back to work until the results of the stress test were back.

14.     On September 18,2017, Mr, Justice advised his supervisor that his results were normal

and told him that he would be able to pick up the paperwork from his doctor either Tuesday,

September 19,2017 or Wednesday, September 20,2017^

15,     On September 19, 2017 Mr. Justice advised his supervisor that he had received a call

from his doctor’s office saying he could pick up the work release note the next day, September

20,2017. Mr, Allen responded by asking Mr. Justice if he could come in that afternoon,

September 19,2017, Mr, Justice immediately went in as requested.

16,     When Mr, Justice arrived at Tyler Allen’s office on September 19,2017, he was told that

he could either resign or be fired because he had violated the leave policy. He was told that if he

did not resign by Friday of that week he would be terminated.

17,     Mr. Justice was terminated on September 22, 2017 after not providing a letter of

resignation. The reason listed on the separation notice for Mr. Justice’s termination was simply,

“Terminated.”

                                         CAUSE OF ACTION

18,     Plaintiff alleges that Defendant discriminated against him, and discharged him because of

his disability in violation of the Tennessee Disability Act, T.CiA, § 8-50-103, and the Tennessee

Human Rights Act, T,C,A,'4-21-101, et. seq.

 19.    Plaintiff alleges that Defendant retaliated against him for engaging in a protected activity

related to his disability in violation of the Tennessee Disability Act, T.C.A. § 8-50-103, and the

Tennessee Human Rights Act, T.C.A. 4-21-101, et. seq.
  20.      At all times relevant herein Defendants employed over 8 persons.

. 21,      Mr. Justice had a disability or had a history of having a disability or was perceived by

  defendant as having a disability within the meaning of the Tennessee Human Rights Act, T.C.A,

  4-21-101, et. seq.

  22,      Mr. Justice was capable of performing the essential functions of the position of Security

  Officer as well as other positions available with Defendant.

  23,      Defendant failed to provide reasonable accommodations for Mr, Justice, failed to

  appropriately engage in the interactive process and terminated him for engaging in the interactive

  process.

  24,      As a result of Defendant’s culpable acts or omissions as set forth herein, Mr. Justice was •

  improperly discriminated against and is entitled to compensation for past, present, and future

  wages and benefits, incidental damages, compensation for emotional distress, humiliation,

  mental anguish, embarrassment, pain and suffering, other non-pecuniary losses, and attorneys’

  fees and costs.

                                   WHEREFORE PLAINTIFF PRAYS:

        (a) that Plaintiff be awarded compensation in an amount to be determined at trial for past,

           present, and future wages and benefits, incidental damages, compensation for emotional

           distress, humiliation, mental anguish, embarrassment, pain and suffering and other non-

             pecuniary losses;

        (b) That the Court award Plaintiff the attorneys’ fees and costs incun-ed in prosecuting this

             action, and other discretionary costs allowed by law.

        (c) The Court award the Plaintiff such other, further, and general relief to which he may be

             entitled.

        (d) That a JURY be empaneled to try this action.
This   II   day of September 2018.

                                Respectfully submitted,
                                Massey &, Asgi^iAXEs, PC

                                By;
                                   ;;dffiua Ward BPRNo,; 031329
                                    6400 Lee Highway, Suite 101 '
                                    Chattanooga TN 37421
                                    Phone; (423) 697-4529
                                    Fax;     (423)634-8886
                                    Attorney for Plaintiff
                        IN THE CHANCERY COURT OF BRADLEY COUNTY
                                   STATE OF TENNESSEE

        JAMES F. JUSTICE,                                 *
                                                          A

               Plaintiff,                                 A
                                                          A.
                                                                     Docket No.   SOIS-C-V-S'I
        VS                                                A
                                                          A           Division!
        LEE UNIVERSITY,                                   A
                                                          A           JURY DEMANDED
               Defendant.                                 A
                                                          A



                                                 COST BOND


              I hereby aolcnowledge and bind myself for the prosecution of this action and payment of
       non-discretionaiy costs in this Court, which may at any time be adjudged against the plaintiffs in
       the event plaintiffs shall not pay them,

     . Witness my hand this / 7 day of September 2018

                                                                                                            /


s-     |...v

       Q.C
               CO
       ;:p     ..
                                                               Surety, Ethan H^gmves .033331
               x:
               a-
        i.'.
ox Cl
               cn                                              6400 Lee Highway. Suite 101
>
                                                               Address
     JCL'XS
-11.1.1 ;r     83
               CO
                  ,
                CO                                             Chattanooga. TN 37421'_________
          U-
                C3
                                                               City, State, Zip Code

                                                               r4231697.4529 ■FAXr423j634-8886
                                                               Telephone


      (Surety on a bondfor costs shall not be releasedfrom the obligation as surety until there is a
      provision for a substitute surety)
10/25/2018         15lS2 Office                                                               (FAX)423 790 7181              P.003/008
  10/26/2018 1<l;02 FAX                                                                                                      0 002/007




                                   IN        CMANCKRY COURT OF BRADUKY COUNTY. 'l'LiNN13vSSLil,i

                                                                                                                                -n ©
              JAMES F. JUSTICE,                                          )
                                                                                                                                mor^r
                                                                         )                                                      rar'o
                            Fliiirilil'i:,                               )       No. 2Q]u:v-m                           §
                                                                                                                        ro     > f;^—I
                                                                                                                        ai     C-J      iTi:
              V.                                                         )       JURY DEMAND                                   fT'l     CO
                                                                         )                                                            h-j-d
              LEI' UNIVERSITY.                                           )
                                                                         )                                              ^      g:
                           Dolcndiim.                                    )                                                               1\
                                                                                                                                         ' I

                                                                   ANSWER
                        Dofendanl; Ue<? University, by and ilirougli ooun.sol. horeby anbinits the following onsvver
              10 Ik Complaint filed aguhi.'jLii herein.

                                                               £JKm^.EFENSE,
                        PlniiUirr.-t clflitn.s are barrod, In whole or In pari, by hi.s IhiUirc to .State n 0flu.se of action or
             claim against Del'undunt upon which rellcrmuy bo granled.

                                                             SKCONl.'t DEFKN.SR
                        In ro.spon.se to the mimbered «llegetlon.s of the Complaint, Dorondmit States:

                        I.            The tillogiuion.s of Paragraph 1 are admilled upon InI'onnallon tint! belifi’, except

             ihfit PlaintllTs lemilnfitkin was clTcoiivo on Sopicmbor 22.2017,

                       2.             The flilogfitions of Paragraph 2 me admitted,
                       3.            'Die jiirisdiotlon and venue of this Court arc adiriitted, 'I’he remaininy allcgallona

             of Paragruph 3, however, do not wurrimt it ro.sponse from Defendant. Said allogflUons attempt

             only to ehm'act'cri2:c the naiuiv of PlaintllTs causes of .Mellon, That .said,, any Inlbroneo within

             those allegntinn.s .suggesting that Dcfondnnt Is llobloto Plointl’rf Is specifically denied,
                       4.            The aliogatloiis of Paragraph 4 are admitted,, except that PlainiilTs tcrminuiion
         wasoiTcctive on Septombor22,20IS,


             I7I.SS94«v|
10/25/2018       1S:520fflce                                                                (FAX)423 790 7181            P,004/008
  10/26/2016 14:02 FAX                                                                                                 0003/007




                           5.     Tlie allegtnioiifi ofraragraijli 5 are iMinilUed.
                           <1.    ■|'he allegations ot'FtU’agraph 6 are adiiiKled.
                           7.     It Is admitted fki on Scptenilicr !!. 3017, PInintIff reported thnt he wns
              experiencing pain and that lie was allowed to leave work early. U is fnithcr admitted and/or
              averred that Tyler Allen advised PUunilir ilial Delendatn's policy required a reliini-io-work
              release. To tho extent inoonsisteni with the al(ire.suld lulnilssion and/or averment, the remaining
              allegations oCPimigruph 7 ui-e denied.
                       8.        Jl is admitted upon Inrormalion and belierthal PlaiiullTIs a veteran tind receives
              medical services througii ilio Vetoraifs Adminlstradoji, As to the roinainlng allegstions ol'
              Paragraph 8, however. Defendant laok.s siinioiem inJ'brmation or knowledge (o verify the
              acctiracy of the same and, a.s .such, denies iho.so allegations ai tlii.s- time.
                       9,        It is admitted that Plainlll'l’ reported to Mr. Alien that he hud a doctor's
             oppointmoru sehoduled l\)r Seplamhor              20l7. .As to tho remaining allegations of Paragraph 9,
             however. Defendunl lacks .sofficient information or knowledge ro verify the accuracy of the same
             and, ii.s .such, clenie.s tho,se iinegntions ut tills lime.
                       10.       It is udniiltccl Uutl Pltiiriliir reported to his supervisor lluil ho had fill uppoliilmont
             for a .siro.ss ie.si .sehcdiiicd f'or Scpiombcr l.'i, 2017. A.s to (he remaining ullogation.s of Piirugraph
             10, however. Defendant luck.s sufficient informution or knowledge to verily the ttoeuruey of the
             .some and, a.s .such, denies those allegations at this time.
                      n.         It i,s ndinilied that on Sopleinber 8, 2017, PlalniUVeontaeicd Defendant’s liuinati
             resourec.s dcpnil'mont and requested information regarding po.ssihlo. FM1,;A leave. To the extent
             incon.sistcnt with the aforementioned admi.ssion, tlie remaining allegaiion.s of Paragraph 11 ore
         denied.

                                                                     2
             l7iJ.VM,Svl
10/25/2018       15;520fflce                                                               (FAX)423 790 7181          P,005/008

  10/25/2018 U;03 FAX                                                                                                0004/007




                            12,    The nllcguiiorts ofPtirogmpIi 12 are ndniittod,

                            13,    li is ftdinlLiod Ouu on Sepicniber 15, 2017, PlttltHlllTidviscd his supervisor lluu «ny

              I'clcoso 10 rcUii’ii 10 work wus clopendoni upon Ihe rcstilis oJ' his stress test. To the cxiciU

              inconsisioni with tlie (iforosnid adinisslon, the romoining allegations orPHrugniph 13 are denied.

                            14.    li is odmlited tiutt on September 18. 20)7,           odvised his supervisor that his

              lest results wore normal. To the extent inconsisicm with the albrcsakl admission, the remaining

              iillcgotlons of Porngrnph 14- arc denied,

                        15.       If Is (Klmitted that on September 19, 2017,1’InintllTadvi.sed his supervisor ihtu he

              had received u eail Irom his doctor's offiee saying that paperwork would be available ibr piek-up

             the next day. It Is liiriher admillod llml Mr. Allen (.usked IMHiniilT H'he could slop by on (ho

             (lik’nidon of .Sepromber 19, and Plalntlfl'did. To the extent incoti,sl.stcnt with the aforc.said

             admissions, the romnining allegotions of l^arngraph 15 are denied,
                        16,       The allegations ol‘Paragraph 16 are admiilcd.
                        17.       'J'hc allcgation.s of Paragraph 17 arc lUimiltcd.

                        18.       T'he allegations orParngraph ) S ure denied,

                        19.       The allegation-S orPuragraph 19 ure denied.

                       20.        'I'he iillegtiiions of Paragraph 20 ore adinlltod.
                       21,        The nllegations of Partigraph 21 arc denied,
                       22         'I'hc allegations of Paragraph 22 arc denied.

                       33.        The allegations ol’ Paragraph 2.3 are denied.
                       24,        'The ailcgniioiis of Paragraph 24 are tlonied.

                       2.5,       Any nnd all allcgntions of the Complaint, Including PluiniUT.s prayer Cor relief

             (.siibparngraph.s (ii)-(c)), not otherwise adminod above, are denied.

                                                                      .3
             I7l.13v<i»v|
10/25/2018       15;52 Office                                                                    (FAX)423 790 7181             P.006/008
  10/25/2010 14:03 FAX                                                                                                        @1006/(107




                                                                             I*.’ VI



                            I’laintirr.s claims ore linn'cci. In whale or In purl, by his lailure lo inlili,iol.ii ilu)ii«eej!i, il'
              riny,



                        The deol.sion lo lenninato Plnlnuirs cmploynicni wius miu'lc In yooct foilli, for loyilimflfc
              and nondiscrljninaiory roiwons.
                                                                PI pm DF.I-nNSlv
                        Plolnlii'l's «laini.s iiro bniu'cl, in whole or in piirl, by hl« failure to accepi Dcfenclant’s
              uncondltioiuil alter ofrciiiwSlalcmenL


                        Dcrenciani is presently vvithout Intbrmotion ns to tho nvniUibility nml opplicnbilliy ofuny
             Ollier nriinvmiivc dclensc in addition lo Hiose pled above, an<l expressly roservos tlic right lo
             nnicnd ihi.s Answer lo plead uny other allb'mnllve defense or mailer of avoidance rec'inired by iliC
             Tennessee Rules of Civil Procedure, which may be rcvcnlcd ns discovery progresses.


                       WHHREl'ORK, Dolbndimt re.spectdilly requests ihai the Complaint filed ugalivsl it herein
             be di,«iiiiisscd. with costs, uUorncy foes, and such other and furlher relief as ()iis Courl deems
             appropriate! issued in it.s favor.




                                                                         4
             l71S,10.(Hvl
10/25/20W      15;530fflce                             (FAX)423 790 7181   P.007/'008

  10/25/2018 14:03 FAX                                                     0008/007




                                 RcspuciJlilly SLibinidyd,
                                 MII„Lin< & MARTIN PLLC

                                 i.iy:                       /I
                                         Johnl^' (odo, I3PR No. 11415
                                         Megan    Wellori, HPR No. 34484

                             Suita 1200, Volunteei’ I3ulldliig
                             832 Gcoi'gin Avenue
                             Chiitlanoogii, 'I’N 37402
                             Telephone (423)756-6600
                             ruc.slmile (42.3)785-8480
                             l\M{ULiyelU7R(g!mt|j*Timf!nlLVCOLn
                             Aiiornoys Tor Dorondnni




                             5
            IVI.M'MHVI
10/25/2018     ISiSaOffIce                                                          (FAX)423 790 7181          P.008/008
  10/25/2018 14:09 FAX                                                                                        0 007/007




                                                  CrCK'I'IKICATE Ol'- SKUVI<-.’K
                      I'lit! uiuiersignt'd horoby ocrlKkvs (liw on cxoci copy of this pieuding hos boon served upon
             ooiinsel for oil pfirtlcs In this acfioiu or upon said parlies lliemsolvcs o,s required by law. by
             delivering >.i copy (hereof, or by ilcposlljn^ I'l copy of the sn/nc in (he United ,Stoles Moil, with
             S'uJdcioiH postage offixccl tJiorelo lo otisure delivery to the rollovving;
                        Josliuti Ward, lisq.
                        fi^OO Lee Kigliway. Suite 101
                        Clnitla/ioottit, TN .17421
                        This 2.6"‘ doy Oi’OclobcT, 2018.

                                                                  By- jlamuiju. -uj.e^




                                                              6
        l7l.i;iO*1Hvl
                IN THE CHANCERY COURT OF BRADLEY COUNTY
                           STATE OF TENNESSEE


 JAMES F. JUSTICE,                                 *                                                22
                                                   •k
                                                                                              ^     mo DC
       Plaintiff,                                  *        Case No: 18-C-312                 (n    Ziyjf-
                                                   k
                                                                                          U5            (?o—1
                                                   k
                                                                                          -o
                                                   k                                      rs
 vs.                                               *       JURY DEMANDED                  ro
                                                                                           ••
                                                                                                    - "^co
                                                                                                   ..^mo
                                                   k                                      O             PO2:
                                                                                          o        :o
 LEE UNIVERSITY,                                   k
                                                   k
                                                   k
                                                   k
                                                   k

       Defendant.                                  k
                                                   *


                                     NOTICE OF HEARING


       Massey & Associates, P.C., gives notice to Defendant that there will be a hearing on
Plaintiffs Motion to Amend Complaint on January 7,2019 at 9:00 a.m.



       This         day of December 2018.

                                            Massey & Associates, PC


                                            B
                                                'J^hua R. Ward, BPR: 031329
                                                 6400 Lee Highway, Suite 101
                                                 Chattanooga TN 37421
                                                 Phone; (423)697-4529
                                                 Fax;    (423) 634-8886
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was served on the following persons on the day
written below:

                              Leslie T. Foster
                              SPEARS, MOORE, REBMAN & WILLIAMS, P.C.
                              601 Market Street
                              Suite 400
                              Chattanooga, TN 37402

              This    yL- day of December 2018.


                                                    Massey & Associates, PC
                                                                    -'7



                                                               ^^
                                                   ^^^^oshua R. Ward
                IN THE CHANCERY COURT OF BRADLEY COUNTY
                           STATE OF TENNESSEE


 JAMES F. JUSTICE,                                *
                                                                                               -n
                                                                                        »      rn o lie
       Plaintiff,                                 *         Case No: 18-C-312
                                                  *                                     o
                                                  *                                     U5     ■..r-S-ord
                                                  *
                                                                                                T-VZo
                                                                                        -O
                                                                                                  t
                                                                                                 -J   !>zr.
                                                  *                                     oc            C/}^
 vs.                                                       JURYDEMANDED                         omo
                                                  *                                      PO
                                                                                          ••
                                                  *                                      <=>
 LEE UNIVERSITY,                                                                                •H
                                                  *
                                                  *
                                                  *
                                                  *
       Defendant.                                 *
                                                  *


                                     NOTICE OF HEARING


       Massey & Associates, P.C., gives notice to Defendant that there will be a hearing on
Plaintiffs Motion to Amend Complaint on January 7,2019 at 9:00 a.m.



       This         day of December 2018.

                                            Massey & Associates, PC


                                            B
                                            x^J^hua R. Ward, BPR: 031329
                                              6400 Lee Highway, Suite 101
                                              Chattanooga TN 37421
                                              Phone: (423) 697-4529
                                              Fax:    (423) 634-8886
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was served on the following persons on the day
written below:

                             Leslie T. Foster
                             SPEARS, MOORE, REBMAN & WILLIAMS, P.C.
                             601 Market Street
                             Suite 400
                             Chattanooga, TN 37402

              This   jt- day of December 2018.


                                                    Massey & Associates, PC



                                                  ^^^oshua R. Ward
I




                      dn; the CHAKCEHT coeht ©e                              COHNTY
                                                                      E
       JAMEB E'; TOiTJiCE,                                  a
                                                         if
            HaWKfi                                       A
                                                         A
                                                                   CttS0HojlS.^G-M2'

                                                         *
      Y?r                                                *
                                                         a:
      LEEUf^rmEiETY,                                     A
                                                         A
                                                        A
                                                        A
                                                        A
            Be&ijnjtont                                 A-
                                                        A



                                 WEW T® AMEND GOMETABTr

            PJamtifPhesebytwtsteto HoMraBfeCburtto gi-aniM^feaye WmmMs

                  > a to: acid olatois ofdteabiHify disoriroiaa^ aird jet«Katicjn,pm:sMat W- fha
    Amgricans WithEisaWlittea Actofi;9h(^, 42 US-a. 132JM at. sag., aild fha Americans, with
                  nendmea-ta af Mm. As girouadSi Plaint®would shew Ae Mlawiag:.
               a. OenotaHyi in tader to proceed onaefeim uadet the Ameridaii® wimEMMHt'feg


                  italWnatteo wIiliftoSECJC. sss «TJ.Sj:. 20«,-%)tl), apwweim* isas*


                  103, and the. Tennessee tferaan Rjghfe Aet, T.CA. 4-2.1 J 0.1, :,, sef.
                 TgrmesseeT Hhnian ll^ts .Aetj a Plafetlff may-ffle a claim dfeeetfy .In Gitnuit. Cogjf
                 or Ghaneet'Y Co.ui% without.esfhausting any administeati've,remedies, T,CiA, 4-2X~
                 31,L UhcfethgAmgifcans wHhDlsablHtiesActaf lJi&Q,.42mC,|
                                                               the BEOG has te
                   ®#fctoSfe&4aU&e2DOOfi>^(^l);2&C.EX laijs^^gx
              h.                aftBEOCcharieint^case.
              c . A Notie® of     to Sw0 letter waaissued:i^3? the BBQG; qH November
           Wherefoe,Plmntiff:reqae8ta:foFthlsGbntftofcBaint£rftP.s^^^

                          .Jteihtiff has attaohe^:aRKfp,o.se^ Ametieted Cbmplftiatvi^fethie
Mbtiofl,




                                             Resp,5ctfli%:SHhniitt^>
                                             MASSEtS'^&.ASSGCIATBSfj'PC


                                             By:.
                                                        K.WaniBP^r#'32.329
                                                 64t)D Bee Highway, Svii.te I QI
                                                 Ctetomo.oga IjN Smil
                                                Eaxt
                                                Attorney forflain®
                                   CESTIFSeATE QESEKWeas
      i tevebj? o&Hify that thfs isloouifteart vvaa seived ottth& follovrang pdfsoas on iheday
witten below:

                                    Leslie Tbwfisead Foster
                                    SFBAH8-,MQaRB,:EBB|>fAH & WILLrAM8> FX.
                                    6^1 Maiicet Street Suite 400.
                                    ClxattaM op, .57402
                                    Attoi'iiey fojrBefendpt
               This        day ofMovember 2015,

                                                      M4JSSEW& Am               F£!

                                                     By.
                                                         •ft
                                                         *
                                                        *              Bofifeef i^o, i§-cY41;2
                                                        *
     1YS                                                •ft

                                                                       DMsfdm
 LlEMKMRSrTY,
                                                        *
                                                                      JURyDElMlMli
           Defendant.                                   *
                                                        ft




 disaEdJtty discdinmMon. and retaliatery dlsehai'ge und'er tile                   WifklittsabMttg? Act-nf


Tem^sg^l^MabiKty A0f,T<CWi, ^sgnSMOJ, add                                 Human
21-1&1, et. seti. For life eaiise nf aetion, PWntiff^stetea aa follows
                                                PARTIES
L

                                                                          \mtll M's ternafnation onQi:
about Sept(?mber^ 1 201't,

2.         D^ifendanij Le& liMyoisityj; is a Tennesseg Nnnpfniit corpxnatien with .its Tennesssn
i-eg-'istered agant looaM. at 112DH. Qc.oee Stteet^ Oleveland, TM ST^ 11445'S, Defendant
aaiplpyed54r, Jistl,G.e at algGation in gradls^                Tenni^se^ aifejjbsiy.e'feyani. to tMs,
Complaint;
       3.
                                                                         )efeMi3ent ifiS iSd^bumtiess te,
       mmey             msessee-, alacl Because a. suBstotial part of the events Qromisgi©jjg,^w%ri§e
      to iri®eauSe of action oDeun;edfcStsjilfiy County, Tennessee,

                                         FACTUAL ALLB-QATIOm
    4.        »tKiafltamj%edBainiife&onLFetoary:23,.2017, unttlFh^ was .taiaated-an
    September 10,2017,,

    :§.      Mr.. Justice was .employetl by Defendants as a-eampus secnrity^uafd.
   d,         Dutingibe time tkat Mt Juslice.was. employ^, by Def^dant, tylar.Alien
   by Defendant in npasitian^fmanagentoin and;>ws:Mi;, Justices’ supej^s®,
   7,        m Jnskee was expetienoing'^skest pains at-wotR.nn Septendjen 3,2047 and ■was. sent
   konxe by- Tyler Allen and told ke oOuM not -leturn to work wdtkout. a dnetof§aate.
                 Justioe. is a ye.tw'aa;wifh a-seMce^etod dmbtl% and receives kis Mcdledl
  tlirongb.tilt Veteran's. AdmMstratioa.
  9,
                                                              e: an appnjnknentwltkkrs 4acfQr.:^d
                                                                      1^2017,
■ 10,.      Mr. Jnsfee'esawhis VA|doeterDitS@pteraber.8,2017:. The doet'or Oidered.a stress test.

                                                               supervisor tlmt ke bad sn .appointoenf
 for n stress, test wltk the VA on $epten;^ber 15» 2017.
 IL         an September 8,2017, Ml Justice also dkectly contaeied Defendant^'s HEDrepaitment
 and Md tixem about -Ms potental medical condition.
 21         On September 12,2017,,Mr.Jnstiee’s;snpervi5or, Tyler: Allen tsxte.dklm.ssying,,'‘What
are your thoughts, you feel you teo.uld return back and nothateany more heart lssaes?’» :iiik-.
      Justice I'esponcfed saying,        feel J        tfa&joVwithTip protai
      ‘Gp;ol. Lpf agpj

   dPSfew|iti(mattai^ baPkot ft^Mc. IiistkeTepM":^es                                  get bank; :M
  .13,

  b,a4k to woceJc ximlltheTesuIta of tbe stesa teat wii^e hack
  1C.



  Septeitier' 19,3017 or Wfetogday, September 26,201.7,
  15,       On September 19, :2;6i7 Mr, festtee advdsed'.brs supervigor ltot,lie la4.r5Geiyed.aoaD
 tom tk dootor’s offteo sayloghe couldpick up the woilc roteaae note .the next, day, Septembet^
 20,2017, Mh AUenTespoftaetby askiftgMt. Iisftee ifhecOuMeomaifethatafterafjmi,
 S6p,temb.er 1.9,2017. Mr, Insfeirameaktely wenttiasyeqwsted,,
 IC         mm Mv. iusttee maved at Tyler Ailen'’® ofiQoe on September 19,2017, M ms teld tltM:
           a either resign, or be tred .because be had ■sio'lated, tie, leave poltey,. .Be was Md fhat il he


           Mr,: Jcrstiqe wasterminateti ob Septemberaa, 2017aterhQfproyiaiag<a .tetter of
resiinatiQU, TJtereason Istsd-on ihesepara-tioii notteefor Mr. .TusticeteteMfiiatoa. wassim|ily.,
■'.■‘Terminated,'’

                                           OATOOFCCnON
18,      Tteintiff med an BEOO .eharie Inlliiseass. A Motiae '0.fMght te Sue letter was Issued to
.Plaintiff by :the BBOCen Hovember 12,2'01.8, Therefore, .Plaintiffhas exhawstellts
adminffitrattve remedtes by filing a. ohai'ge of-di:sorimlnatlon wlththe EEOOi
19,

his disability rn:vtolBtqn pf the Am.eiiGans wifhBi.Babiittes Act of'i'?^^, 42 Xj.S.O, § 12101 •et
      seq., thsAmerioaiis -witlj Pksbilities AmeijdJBgafs
                                                       2008, the TeiffieaS9$Di'saMlitJfA6ti T.^XA.
      § S-^O-lOi) aMdihoTbaimsaeePftnMau Sights Ad^ r.CA, 441-10.1, et. se^.,
      20.
                                                          Sg^ist him for ettpgmgan 4 jtcotesffed KdtMfy
   .mlated m. fife .dlgabHiIj? :m vtoMioai. of tlie Amerio^a 'Wlth'.JJMMMes, Aot of 1990^. 42 .F, S .a I
              Ot soq., flie Attjerieaus with Disaliilities Amonitirents of 2008, the Teimessee DlsBhililj
  Act, T,.C,A :§; 8-50-103, and the O^ennegsee Hmnan Sighfe Aet, XGA. 4.21'-lOlyOfsef,
  3L

  21          AtaiStime8mIevaM.h,6j;ein,Mr, fustioe^slieart emditiGoi congtituteda dfel            ftroooi’d
  of having e.disahilitj'. or . ft peremvod disahil%.
 23.          Defendants pergelved or mgaided Mr. Jxistrbe^s Mart oottdition aaa phs?s:iea]:Oi’mental
 impairmeiif that STabstantiafly Hmited one or more of hi

                                                                                               ■^.Faa.


 24.         When Defttidant-teEmhiated Haintiff5 einpjoyinrent, they discriminated aphist hint m
 the hasia of'h& d'isahility in regard, to disokai-ge qf employees, a#am!'ement and ofh^r tef£ng.or
 eonditioMs ofhis®ffliplpymeM,.in VloIatloa.ofthe.Am6ricaihs.with.DisabUiti6S Abtof 1990, .42
 F.IC, § 12101 fit seq,, the Amerieans-With Disabilities Amendments of2008, the Ihnneasee
Disabi% Act,: T. C.A, § 8-50-10|( and the Teimessee Miman Sights Aot, T,C.Av 4414113,of;


25,.                                                                                actiona and ^eo^I.dWt


m.
27.         Mr. JustloB was capahki ofperforming the essential fmctions oftheppsiripn ofgscucity
Ofrieer as well as oiher positions available, with .Defendant.
 28.



HEOpeSS^

2%        Defedsnt’s actions, as set fottli above, were made-swLfh: malfce or moltless ind’iffpsence to
Hemtfff’s Kghts.
SO.       As arefioltfeflJitefbadeat’a eilpableaets oromisslons assetfartbbet^nj Mr, totieewas
                                                       compensation fet:past,pres.9Bt, anliutee


mental aniuisli,. embarmssment, pain and suffering, other n6n-peeani£tty losses,ran4 attorneys?
fees and costs.
                                 WHBRB^eRfi JLi^MFF PRAYS;-
      (a) That Plaintiff'be awarded eompenaatfen jii an amonnt to he d.etermtaedmt'trial ferpast,.
          present,, aiid fetuse Wages and; Benefits, incidental damages, eompensatidin for emotionai.
          distess,. huntliaaon,- mental anguish, enibarrasament, pafe and,stfffeiuag afid .lethsr'nsn^
          peeuni^yiossgsj

  fc) That.tlie Court award Plaintiff fhe attorneys’ fees and costs incurred In proseeuttng this
      aetian, and other discretionary costs allowed. By law,
  fd) The-Goutt award the Plaintiff such othetj fertlie'f, and general reliefto.whieh he may Be
               ^1.



  fe) Xhat a JlfRY Be empaneled to try this aetfen,
      This          day ofWovemBer 20T8,.

                                                         & Associatesj, pc;


                                                   aihua Ward EffiRKfo.: QM:32§
                                                   4400 Lee- Highway,. Suite 10.1
                                                   ChattanQega TH 37421
                                                   Phone:
                                                   Pax: (423)
ci   '■fi.

        -Si'

                            IN THE CHANCERY COURT OF BRADLEY COUNTY
                                       STATE OF TENNESSEE


             JAMES F. JUSTICE,                                 *
                                                             • *

                   Plaintiff,                                  *         Case No: 18-C-312
                                                               *
                                                               *
                                                               *
             vs,                                               *         JURY DEMANDED
                                                               *
             LEE UNIVERSITY »                                  ■k

                                                               *
                                                               k
                                                               k
                                                               k
                                                               k
                   Defendant.
                                                               k



                                      ORDER GRANTING LEAVE TO AMEND


                    In this case, Plaintiff has filed a Motion to Amend Complaint to add claims arising out of

       federal law. Defendant does not oppose the Motion to Amend the Complaint.

                    It is hereby ORDERED that, pursuant to Rule 15.01 of the Tennessee Rules of Civil

       Procedure, Plaintiff, James Justice, shall be allowed to amend his Complaint as outlined in

       Plaintiff’s Proposed Amended Complaint.

                    ENTERED. This




                                                  (Signature on following page)
<   ■p




         APPROVED FOR ENTRY:

         Massey & Associates, PC


      By:
      JjIsltuaR. Ward BPRNo. 31329
      6400 Lee Hwy., Suite 101
      Chattanooga, TN 37403
    • (423)697-4529'
      (423) 634-8886-Fax
      J osh@,massevattornevs.com
      Attorney for Plaintiff

     Miller «& Martin


     By:
     JolmR. Bode ■
     Volunteer Building Suite 1200
     832 Georgia Avenue
     Chattanooga, TN 37402
     d (423) 785-8320 '
     f (423)321-1507
                                                    CERTIFICATE OF ISERVICE

                 I hereby certify that this document was served on the following persons on the day
         written below;

                                                    Leslie Townsend Foster
                                                    SPE^S, MOORE, REBMAN & WILLIAMS, P.C.
                                                    601 Market Street, Suite 400
                                                    Chattanooga, TN 37402
                                                    Attorney for Defendant

                            TMs      r     day of
                                                            Z®'i9




                                                                    Massey & Associates, PC


                                                                    By.
                                                                    Joshtia R. Ward




STATE OF TENNESSEE, COUNTY OF BRADLEY
i have this date served upon the attorneys or self
represented litigants In this matter a copy of this
Order by placing the same In the U.S. Mall with
Sufficient postage for delivery.
Docket tf tPW-Aia-Entered this JD.
 Day of,<>;nrv.
                                      Clerk and Maste'
               Daniity Clerk
/   •   '■




                                                       J

                                                      . X...




                             IN THE CHANCERY COURT OF BRADLEY COUNTY                                      rv*   -n"
                                        STATE OF TENNESSEE                                                      rnonS
                                                                                                                C7 i~ O'
                                                                                                          5n»     rnr*
                                                                                                          as      x>rr
              JAMES F. JUSTICE,                                                                           cn
                                                                    *                                             IT C7
                                                                                                                      2
                   Plaintiff,                                      *         Docket No. 18-cv-312         3:
                                                                   *                                      ro
                                                                                                           •*
                                                                   *                                      CO
                                                                                                                iSS
              vs                                                                                          CO
                                                                   *         Division:
              LEE UNIVERSITY,                                      *
                                                                   *         JURY DEMANDED
                   Defendant.                                      *



                                             FIRST AMENDED COMPLAINT


                    James F. Justice by and through counsel, hereby sues the Defendant, Lee University for

             disability discrimination and retaliatory discharge under the Americans with Disabilities Act of

             1990, 42 U.S.C. § 12101 et seq., the Americans with Disabilities Amendments of 2008,

             Tennessee Disability Act, T.C.A. § 8-50-103, and the Tennessee Human Rights Act, T.CA. 4-

             21-101, et. seq. For his cause of action, Plaintiff states as follows:

                                                               PARTIES

             1.     Plaintiff James F. Justice is an adult citizen and resident of Bradley County, Tennessee.

             Mr, Justice was employed by Defendant from February 22, 2017 until his termination on or

             about September 19,2017.

             2,     Defendant, Lee University, is a Tennessee Nonprofit corporation with its Tennessee

             registered agent located at 1120 N. Ocoee Street, Cleveland, TN 37311-4458. Defendant

             employed Mr. Justice at a location in Bradley County, Tennessee, at times relevant to this

             Complaint.
                                 JURISDICTION AND VENUE

3'.    Jurisdiction and venue are proper in this Court because Defendpt is doing business in

Bradley County, Tennessee, and because a substantial part of the events or omissions giving rise

to this cause of action occurred in Bradley County, Tennessee,

                                  FACTUAL ALLEGATIONS

4.     Defendant employed Plaintiff from February 22,2017, until he was terminated on

September 19, 2017.

5.     Mr. Justice was employed by Defendants as a campus security guard.

6.     During the time that Mr. Justice was employed by Defendant, Tyler Allen was employed

by Defendant in a position of management and was Mr, Justices’ supervisor.

7,     Mr. Justice was experiencing chest pains at work on September 3,2017 and was sent

home by Tyler Allen and told he could not return to work without a doctor’s note.

8.     Mr. Justice is a veteran with a service-related disability and receives his medical services

thi'ough the Veteran’s Administration.

9.     Mr. Justice promptly contacted the VA to schedule an appointrnent with his doctor and'

reported to Mr. Allen that he had an appointment on September 8,2017.

10.    Mr. Justice’s saw his VA doctor on September 8,2017, The doctor ordered a stress test.

Mr, Justice reported this to his supervisor and advised his supervisor that he had an appointment

for a stress test with the VA on September 15,2017.

11.    On September 8,2017, Mr. Justice also directly contacted Defendant’s HR Department

and told them about his potential medical condition.

12.    On September 12,2017, Mr. Justice’s supervisor, Tyler Allen texted him saying, “What

are your thoughts, you feel yOu could return back and not have any more heart issues?” Mr,
Justice responded saying, “Yes, I feel I can do the job with no problems.” Mr, Allen then stated,

“Cool. Let’s get that test out of the way and a return to work letter that relates to the job

description and get back at it.” Mr. Justice replied, “Yes Sir, I can’t wait to get back.”

13.    On September 15,2017, Mr. Justice advised his supervisor that he would not be released

back to work until the results of the stress test were back.

14.    On September 18,2017, Mr. Justice advised his supervisor that his results were normal

and told him that he would be able to pick up the paperwork from his doctor either Tuesday,

September 19, 2017 or Wednesday, September 20,2017.

15.    On September 19,2017 Mr. Justice advised his supervisor that he had received a call

from his doctor’s office saying he could pick up the work release note the next day, September

20,2017. Mr, Allen responded by asking Mr. Justice if he could come in that afternoon,

September 19,2017. Mr. Justice immediately went in as requested.

16.    When Mr. Justice arrived at Tyler Allen’s office on September 19,2017, he was told that,

he could either resign or be fired because he had violated the leave policy. He was told that if he

did not resign by Friday of that week he would be terminated.

17.    Mr, Justice was terminated on September 22,2017 after not providing a letter of

resignation. The reason listed on the separation notice for Mr. Justice’s termination was simply,

“Terminated.”

                                        CAUSE OF ACTION

18.    Plaintiff filed an EEOC charge in this case. A Notice of Right to Sue letter was issued to

Plaintiff by the EEOC on November 12, 2018. Therefore, Plaintiff has exhausted his

administrative remedies by filing a charge of discrimination with the EEOC.

19.    Plaintiff alleges that Defendant discriminated against him and discharged him because of

his disability in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Americans with Disabilities Amendments of 2008, the Tennessee Disability Act, T.C.A.

§ 8-50-103, and the Tennessee Human Rights Act, T.C.A. 4-21-101, et. seq.

20,     Plaintiff alleges that Defendant retaliated against him for engaging in a protected activity

related to his disability in violation of the Americans with Disabilities Act of 1990,42 U.S.C. §

12101 et seq., the Americans with Disabilities Amendments of 2008, the Tennessee Disability

Act, T.C.A. § 8-50-103, and the Tennessee Human Rights Act, T.C.A. 4-21-101, et. seq.

21.    At all times relevant herein Defendants employed over 15 persons.

22.    At all times relevant herein, Mr. Justice’s heart condition constituted a disability, a record

of having a disability, or a perceived disability.

23.    Defendants perceived or regarded Mr. Justice’s heart condition as a physical or mental

impairment that substantially limited one or more of his major life activities, consistent with the

definition of “disability” provided under the Americans with Disabilities Act of 1990, 42 U.S.C.

§ et. Seq., and the Americans with Disabilities Amendments of 2008.

24.    When Defendant terminated Plaintiffs employment, they discriminated against him on

the basis of his disability in regard to discharge of employees, advancement, and other terms or

conditions of his employment, in violation of the Americans with Disabilities Act of 1990,42

U.S.C. § 12101 et seq,, the Americans with Disabilities Amendments of 2008, the Tennessee

Disability Act, T.C.A, § 8-50-103, and the Tennessee Human Rights Act, T.C.A. 4-21-101, et.

seq.

25.    At all times relevant herein, Defendant was vicariously liable for the actions and conduct

of their employees, agents and representatives.

26.    Defendant acted with reckless disregard for Plaintiffs protected rights.

27.    Mr, Justice was capable of performing the essential functions of the position of Security

Officer as well as other positions available with Defendant.
28.      Defendant failed to provide reasonable accommodations for Mr. Justice, failed to

appropriately engage in the interactive process and terminated him for engaging in the interactive

process.

29.      Defendant’s actions, as set forth above, were made with malice or reckless indifference to

Plaintiffs rights.

30.      As a result of Defendant’s culpable acts or omissions as set forth herein, Mr. Justice was

improperly discriminated against and is entitled to compensation for past, present, and future

wages and benefits, incidental damages, compensation for emotional distress, humiliation,

mental anguish, embarrassment, pain and suffering, other non-pecuniary losses, and attorneys’

fees and costs,

                                WHEREFORE PLAINTIFF PRAYS:

      (a) That Plaintiff be awarded compensation in an amount to be determined at trial for past,

         present, and future wages and benefits, incidental damages, compensation for emotional

         distress, humiliation, mental anguish, embarrassment, pain and suffering and other non-

         pecuniary losses;

      (b) That the Court award Plaintiff the punitive damages allowed by law.

      (c) That the Court award Plaintiff the attorneys’ fees and costs incurred in prosecuting this

         action, and other discretionary costs allowed by law.

      (d) The Court award the Plaintiff such other, further, and general relief to which he may be

         entitled.

      (e) That a JURY be empaneled to try this action;


         This        /5   day of January 2019.
Respectfully submitted,

Massey & Associates, PC


By:
      Jbihua Ward, BPR No.: 031329
       6400 Lee Highway, Suite 101
       Chattanooga TN 37421
       i osh@massevattorne vs, com
      Phone: (423)697-4529
      Fax: (423)634-8886
      Attorney for Plaintiff
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was served on the following persons on the day
written below:

                                   John R. Bode
                                   MILLER & MARTIN
                                   832 Georgia Avenue, Suite 1000
                                   Chattanooga, TN 37402
                                   John. bode@inillermartin. com
                                   Attorney for Defendant

              This   1^ day of January 2019.
                                                    Massey & Associates, PC


                                                    By.
                                                              Ward
